     Case 5:21-cv-05012-TLB Document 2            Filed 01/19/21 Page 1 of 12 PageID #: 4




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION

 UNITED STATES OF AMERICA,

         Plaintiff,

                 v.                                  Case No. 5:21-cv-5012 (TLB)

 SAM SHANNON WEATHERS,
 MELISSA SUE WEATHERS,
 UNITED BANK,
 CAPITAL ONE BANK (USA), N.A.,
 CADLEROCK JOINT VENTURE, LP,
 BENTON COUNTY COLLECTOR’S
 OFFICE,
 and
 STATE OF ARKANSAS
 DEPARTMENT OF FINANCE AND
 ADMINISTRATION

         Defendants.



                                          COMPLAINT

        Plaintiff United States alleges the following for its Complaint against Defendants:

1.      This is a civil action brought by the United States to: (a) reduce to judgment federal

income tax, interest, and penalty assessments made against Sam Shannon Weathers and Melissa

Sue Weathers for the 2009, 2010, 2011, 2012, 2013, and 2014 tax years (Count I, infra); (b)

reduce to judgment federal income tax, interest, and penalty assessments made against Sam

Shannon Weathers for the 2015 tax year (Count II, infra); (c) reduce to judgment 26 U.S.C. §

6672 trust fund recovery penalty assessments made against Sam Shannon Weathers as a

responsible officer for Hazardous Materials, Emergency Response & Training, Inc., for the

quarterly tax periods ending March 31, 2007 through March 31, 2009 (Count III, infra); and (d)



                                                 1
     Case 5:21-cv-05012-TLB Document 2            Filed 01/19/21 Page 2 of 12 PageID #: 5




enforce federal tax liens encumbering real property located at 5401 South 44th Street, Rogers,

Arkansas, 72758 (Count IV, infra).

2.      This action has been requested and authorized by the Chief Counsel of the Internal

Revenue Service, a delegate of the Secretary of the Treasury of the United States, and is brought

at the direction of a delegate of the Attorney General of the United States, pursuant to 26 U.S.C.

§§ 7401 and 7403(a).

                                      Jurisdiction and Venue

3.      This Court has jurisdiction over this civil action pursuant to 26 U.S.C. § 7402 and 28

U.S.C. §§ 1331, 1340, and 1345.

4.      Venue is proper in this Court pursuant to 28 U.S.C. § 1396.

                                             Parties

5.      Plaintiff is the United States.

6.      Defendant Sam Shannon Weathers is a resident of Benton County, Arkansas, and resides

at 5401 South 44th Street, Rogers, Arkansas, 72758. He is named as a party to Counts I-IV of

this Complaint.

7.      Defendant Melissa Sue Weathers is a resident of Benton County, Arkansas, and resides at

5401 South 44th Street, Rogers, Arkansas, 72758. She is married to Sam Shannon Weathers.

She is named as a party to Counts I and IV of this Complaint.

8.      Defendant United Bank is named as a party to Count IV of the Complaint pursuant to 26

U.S.C. § 7403(b), because it may claim an interest in the real property described below. Its main

office is located at 2600 South Thompson Street, Springdale, Arkansas, 72764.

9.      Defendant Capital One Bank (USA), N.A., is named as a party to Count IV of the

Complaint pursuant to 26 U.S.C. § 7403(b), because it may claim an interest in the real property



                                                 2
  Case 5:21-cv-05012-TLB Document 2                 Filed 01/19/21 Page 3 of 12 PageID #: 6




described below. Its main office is located at 15000 Capital One Drive, Richmond, Virginia,

23238.

10.      Defendant Cadlerock Joint Venture, LP, is named as a party to Count IV of the

Complaint pursuant to 26 U.S.C. § 7403(b), because it may claim an interest in the real property

described below. Its main office is located at 100 N. Center Street, Newton Falls, Ohio, 44444.

11.      Defendant Benton County Collector’s Office is named as a party to Count IV of the

Complaint pursuant to 26 U.S.C. § 7403(b), because it may claim an interest in the real property

described below. Its main office is located at 215 E. Central Avenue, Bentonville, Arkansas,

72712.

12.      Defendant State of Arkansas Department of Finance and Administration is named as a

party to Count IV of the Complaint pursuant to 26 U.S.C. § 7403(b), because it may claim an

interest in the real property described below. Its main office is located at 1509 W. 7th Street,

Little Rock, Arkansas, 72201.

 Count I: Reduce to Judgment Federal Income Tax Assessments against Sam Shannon
Weathers and Melissa Sue Weathers for Tax Years 2009, 2010, 2011, 2012, 2013, and 2014

13.      The United States incorporates by reference the allegations in paragraphs 1 through 7

above, as if set forth herein.

14.      On the dates and for the tax years set forth below, a delegate of the Secretary of the

Treasury made income tax, interest, and penalty assessments against Sam Shannon Weathers and

Melissa Sue Weathers. The total unpaid balance of these assessments, through January 8, 2021,

which includes assessed interest, plus statutory additions, and any credits and payments, is also

shown below:




                                                  3
  Case 5:21-cv-05012-TLB Document 2           Filed 01/19/21 Page 4 of 12 PageID #: 7




                                                                      Unpaid Balance as
                                    Tax           Penalty Assessed    of January 8, 2021,
                 Date(s) of
  Tax Year                        Assessed        under 26 U.S.C. §    including interest
                 Assessment
                                                      6651(a)            and additional
                                                                          adjustments
                  09/11/2017      $3,437.00
                  02/26/2018     $56,571.00          $14,839.25
    2009                                                                 $131,508.63
                  10/1/2018                          $4,068.80
                  11/23/2020                         $11,567.81

                  02/26/2018     $11,401.00          $1,413.50
    2010          10/01/2018                          $831.53            $28,046.84
                  11/23/2020                         $2,138.22

                  10/23/2017      $3,233.00           $277.75
                  02/26/2018     $63,137.00          $16,449.75
    2011                                                                 $131,749.10
                  10/01/2018                         $4,265.00
                  11/23/2020                         $12,138.85

                  02/26/2018     $49,892.00          $12,967.75
    2012          10/01/2018                         $3,392.28           $101,333.88
                  11/23/2020                         $9,654.96

                  12/28/2015      $5,417.00          $1,145.10
                  10/03/2016                          $294.95
                  10/02/2017                          $208.20
    2013                                                                 $105,241.17
                  02/26/2018     $50,112.00          $13,014.75
                  10/01/2018                         $3,644.13
                  11/23/2020                         $9,370.62

                  02/26/2018     $65,167.00
    2014          10/01/2018                         $4,236.32           $99,839.82
                  11/23/2020                         $12,057.23

                                                       Total             $597,719.44

The foregoing assessments were made in accordance with law.



                                              4
  Case 5:21-cv-05012-TLB Document 2                Filed 01/19/21 Page 5 of 12 PageID #: 8




15.     The Internal Revenue Service gave Sam Shannon Weathers and Melissa Sue Weathers

notices of the assessments (referred to in paragraph 14 above) and made demands for payment

on or about the date of each assessment.

16.     Despite the notices and demands for payment, Sam Shannon Weathers and Melissa Sue

Weathers failed to pay their outstanding federal income tax liabilities in full.

17.     By reason of the foregoing, Sam Shannon Weathers and Melissa Sue Weathers are jointly

and severally indebted to the United States in the total amount of $597,719.44, as of January 8,

2021, for their unpaid federal income tax liabilities for tax years 2009, 2010, 2011, 2012, 2013,

and 2014. Statutory additions, including interest, have accrued and will continue to accrue on

the amounts owed to the United States as allowed by law until the balance is paid in full.

        WHEREFORE, the United States respectfully requests that the Court enter judgment on

Count I of this Complaint in favor of the United States and against Sam Shannon Weathers and

Melissa Sue Weathers, jointly and severally, in the amount of $597,719.44, plus statutory

additions that have accrued and will continue to accrue since January 8, 2021, together with such

other relief as the Court deems just and proper, including awarding the United States its costs

and expenses incurred in this suit.

  Count II: Reduce to Judgment Federal Income Tax Assessments against Sam Shannon
                            Weathers for Tax Year 2015

18.     The United States incorporates by reference the allegations in paragraphs 1 through 6,

above, as if set forth herein.

19.     On the dates and for the tax year set forth below, a delegate of the Secretary of the

Treasury made income tax, interest, and penalty assessments against Sam Shannon Weathers.

The total unpaid balance of these assessments, through January 8, 2021, which includes assessed

interest, plus statutory additions, and any credits and payments, is also shown below:

                                                  5
  Case 5:21-cv-05012-TLB Document 2                   Filed 01/19/21 Page 6 of 12 PageID #: 9




                                                                            Unpaid Balance as
                                         Tax           Penalty Assessed     of January 8, 2021,
                    Date(s) of
   Tax Year                            Assessed        under 26 U.S.C. §     including interest
                    Assessment
                                                           6651(a)             and additional
                                                                                adjustments
                     12/04/2017       $52,646.00          $17,109.95
      2015           10/01/2018                            $5,001.37            $93,961.66
                     11/23/2020                            $2,895.53

                                                             Total              $93,961.66

The foregoing assessments were made in accordance with law.

20.     The Internal Revenue Service gave Sam Shannon Weathers notices of the assessments

referred to in paragraph 19 above and made demands for payment on or about the date of each

assessment.

21.     Despite the notices and demands for payment, Sam Shannon Weathers failed to pay his

outstanding federal income tax liabilities in full.

22.     By reason of the foregoing, Sam Shannon Weathers is indebted to the United States in the

total amount of $93,961.66, as of January 8, 2021, for his unpaid federal income tax liabilities

for the tax period described in paragraph 19 above. Statutory additions, including interest, have

accrued and will continue to accrue on the amounts owed to the United States as allowed by law

until the balance is paid in full.

        WHEREFORE, the United States respectfully requests that the Court enter judgment on

Count II of its Complaint in favor of the United States and against Sam Shannon Weathers in the

amount of $93,961.66, plus statutory additions that have accrued and will continue to accrue

since January 8, 2021, together with such other relief as the Court deems just and proper,

including awarding the United States its costs and expenses incurred in this suit.




                                                   6
 Case 5:21-cv-05012-TLB Document 2               Filed 01/19/21 Page 7 of 12 PageID #: 10




  Count III: Reduce to Judgment Trust Fund Recovery Penalty Assessments against Sam
    Shannon Weathers as a Responsible Officer for Hazardous Materials, Emergency
                              Response & Training, Inc.

23.     The United States incorporates by reference the allegations in paragraphs 1 through 6,

above, as if set forth herein.

24.     Hazardous Materials, Emergency Response & Training, Inc. (“Haz-M.E.R.T., Inc.”) was

organized and incorporated under the laws of Arkansas. Haz-M.E.R.T., Inc. was a business that

provided hazardous waste management and cleanup services. Haz-M.E.R.T., Inc. is no longer

operating.

25.     Sam Shannon Weathers served as Haz-M.E.R.T., Inc.’s organizer and president.

26.     During the tax periods identified below, Haz-M.E.R.T., Inc. had employees.

27.     During the quarterly tax periods ending March 31, 2007, June 30, 2007, September 30,

2007, December 31, 2007, March 31, 2008, June 30, 2008, September 30, 2008, December 31,

2008, and March 31, 2009, Haz-M.E.R.T., Inc., as an employer, was required by law to withhold

federal income tax and Federal Insurance Contributions Act (“FICA”) taxes, which include

Social Security and Medicare taxes, from its employees’ wages and pay the withheld taxes (a/k/a

“trust fund taxes”) over to the Internal Revenue Service.

28.     The persons responsible for collecting, accounting for, or paying over trust fund taxes

withheld from employees’ wages, who willfully fail to do so, are liable for a penalty in the

amount of tax withheld but not paid over. See 26 U.S.C. § 6672.

29.     Haz-M.E.R.T., Inc., was required to but failed to pay over to the United States the trust

fund taxes withheld from the wages of its employees for the quarterly tax periods ending March

31, 2007 through March 31, 2009.

30.     Sam Shannon Weathers was a person responsible for collecting, accounting for, or paying

over to the United States the trust fund taxes withheld from the wages of Haz-M.E.R.T., Inc.’s
                                                 7
 Case 5:21-cv-05012-TLB Document 2                  Filed 01/19/21 Page 8 of 12 PageID #: 11




employees during the tax periods referred to in paragraph 29, above, because he exercised

significant control over the operations of Haz-M.E.R.T., Inc. He was an authorized signatory for

Haz-M.E.R.T., Inc.’s checking accounts and routinely signed checks on those checking accounts.

31.     During the tax periods referred to in paragraph 29, above, Sam Shannon Weathers acted

willfully in failing to collect, truthfully account for, or pay over to the United States all of the

trust fund taxes withheld from the wages of Haz-M.E.R.T., Inc.’s employees for the tax periods

at issue because:

        a.      He knew of the unpaid trust fund taxes; and

        b.      he paid or caused to be paid other creditors of Haz-M.E.R.T., Inc., as well as his

        personal creditors, ahead of the United States.

32.     On the dates, for the tax periods, and in the amounts set forth below, a delegate of the

Secretary of the Treasury made civil penalty (“trust fund recovery penalty”) assessments against

Sam Shannon Weathers pursuant to 26 U.S.C. § 6672. The unpaid balance of these trust fund

recovery penalty liabilities, through January 8, 2021, which includes interest, statutory additions,

and any credits or payments, is shown below:




                                                   8
 Case 5:21-cv-05012-TLB Document 2                  Filed 01/19/21 Page 9 of 12 PageID #: 12




                                                        Amount of § 6672     Unpaid Balance as of
  Tax Period Ending         Date of Assessment
                                                        Penalty Assessed       January 8, 2021
      03/31/2007                08/04/2008                 $29,750.08              $3,997.57

      06/30/2007                05/11/2009                 $29,672.43             $29,380.96

      09/30/2007                07/28/2008                 $32,523.48             $40,521.65

      12/31/2007                08/04/2008                 $30,163.97             $48,794.61

      03/31/2008                11/23/2009                 $8,343.84              $12,696.00

      06/30/2008                05/04/2009                 $14,091.88             $21,924.60

      09/30/2008                11/23/2009                 $26,569.27             $40,427.84

      12/31/2008                11/23/2009                 $23,698.21             $36,059.24

      03/31/2009                11/23/2009                 $18,841.96             $28,669.97

                                                             Total                $262,472.44

The foregoing assessments were made in accordance with law.

33.    The Internal Revenue Service gave Sam Shannon Weathers notices of the assessments

referred to in paragraph 32, above, and made demands for payment on or about the date of each

assessment.

34.    Despite the notices and demands for payment, Sam Shannon Weathers failed to pay his

outstanding 26 U.S.C. § 6672 civil penalty liabilities in full.

35.    By reason of the foregoing, Sam Shannon Weathers is indebted to the United States in the

total amount of $262,472.44, as of January 8, 2021, for unpaid 26 U.S.C. § 6672 civil penalty

liabilities for the tax periods set forth in paragraph 32, above. Statutory additions, including

interest, have accrued and will continue to accrue on the amounts owed to the United States as

allowed by law until the balance is paid in full.




                                                    9
 Case 5:21-cv-05012-TLB Document 2                Filed 01/19/21 Page 10 of 12 PageID #: 13




        WHEREFORE, the United States respectfully requests that the Court enter judgment on

Count III of this Complaint in favor of the United States and against Sam Shannon Weathers in

the amount of $262,472.44, plus statutory additions that have accrued and will continue to accrue

since January 8, 2021, together with such other and further relief as the Court deems just and

proper, including awarding the United States its costs and expenses incurred in this suit.

                          Count IV: Enforcement of Federal Tax Liens

36.      The United States incorporates by reference all allegations in paragraphs 1-35, above, as

if set forth herein.

37.     On or about February 8, 2002, Sam Shannon Weathers and Melissa Sue Weathers

acquired the real property located at 5401 South 44th Street, Rogers, Arkansas, 72758 (the

“South 44th Street Property”). This real property has a legal description as follows:

        Lot 58, Bent Tree of Rogers, Phase 1, a subdivision of Benton County, Arkansas,
        as shown on the Revised Final Plat recorded in plat book P4 at page 562, in the
        plat records of Benton County, Arkansas.

38.     By virtue of the assessments and the notices and demands for payment referred to in

Counts I-III of this Complaint, and Sam Shannon Weathers and Melissa Sue Weathers’ failure to

pay, federal tax liens arose in favor of the United States on the date of each assessment and

attached to all of Sam Shannon Weathers and Melissa Sue Weathers’ property and rights to

property, including the South 44th Street Property. See 26 U.S.C. §§ 6321, 6322.

39.     The Internal Revenue Service also filed Notices of Federal Tax Lien with the County

Recorder in Benton County, Arkansas, regarding the federal income tax and trust fund recovery

penalty liabilities referred to in Counts I-III of this Complaint.

40.     Accordingly, the federal tax liens referred to in Counts I-III of this Complaint may be

enforced against the South 44th Street Property, and the property sold, with the sale proceeds

distributed in a manner that the Court may determine. See 26 U.S.C. § 7403(c).
                                                  10
Case 5:21-cv-05012-TLB Document 2                 Filed 01/19/21 Page 11 of 12 PageID #: 14




       WHEREFORE, the United States respectfully requests that the Court enter judgment on

Count IV of this Complaint in its favor and against all Defendants as follows:

       A.       Enter judgment in favor of the United States, declaring that the United States’

federal tax liens are valid and subsisting liens and attached to all property and rights to property of

Sam Shannon Weathers and Melissa Sue Weathers, including the South 44th Street Property;

       B.       Order that the United States’ federal tax liens described in Counts I-III of this

Complaint be enforced against all property and rights to property of Sam Shannon Weathers and

Melissa Sue Weathers, including the South 44th Street Property;

       C.       Order that if any of the Defendants identified in paragraphs 7, 8, 9, 10 and 11 above

claim an interest in the South 44th Street Property senior to the United States’ tax liens, then each

such Defendant must affirmatively demonstrate the priority of that interest;

       D.       Determine the rights and priorities of the parties’ interests in the South 44th Street

Property;

       E.       Order that the South 44th Street Property be sold by public judicial sale, and that

any person occupying the property be ordered to leave and vacate the property;

       F.       Order that the proceeds from any sale of the South 44th Street Property be

distributed in accordance with the Court’s determination as to any claims to or priorities in the

property; and

       G.       Grant the United States its costs incurred in this action together with such other

and further relief as the Court deems just and proper.




                                                  11
Case 5:21-cv-05012-TLB Document 2   Filed 01/19/21 Page 12 of 12 PageID #: 15




Dated: January 19, 2021

                                         RICHARD E. ZUCKERMAN
                                         Principal Deputy Assistant Attorney General

                                         DAVID CLAY FOWLKES
                                         First Assistant United States Attorney

                                         /s/ William Chang
                                         WILLIAM CHANG
                                         D.C. Bar No. 1030057
                                         Trial Attorney, Tax Division
                                         U.S. Department of Justice
                                         P.O. Box 7238
                                         Washington, D.C. 20044
                                         202-307-1927 (v)
                                         202-514-6770 (f)
                                         William.chang3@usdoj.gov




                                    12
